November 1, 1926. The opinion of the Court was delivered by
"The defendant-appellant was tried in his absence before Judge J. Henry Johnson and a jury on January 15, 1926, on a charge of violation of the prohibition law, and was convicted and sentenced to serve one year in the state penitentiary, or for a like period on the public works of Greenville County."
The exception is:
"Because his Honor was in error in sentencing the defendant-appellant to one year on the public works of Greenville County, or for a like period in the state penitentiary, without *Page 380 
the alternative of a fine, said sentence being an abuse of discretion, in that said sentence was unreasonable and excessive for such a small amount of whisky. Upon the foregoing exception the defendant-appellant asks the Supreme Court to grant a new trial, or to remand said case to the Circuit Court for a modification of said sentence."
The exception is overruled as being without merit.
Judgment affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE, and STABLER and MR. ACTING ASSOCIATE JUSTICE RAMAGE concur.
MR. CHIEF JUSTICE GARY did not participate.